 In theMatter ofDAVID KARRON,INC.andLOCAL #1224, UNITEDELECTRICAL,RADIO &MACHINE WORKERS OFAMERICA, C. I. 0., ANDMETALPRODUCTIONAND NOVELTY WORKERS'UNION, LOCAL 28A,PARTYTO THE CONTRACT,FORMERLYAFFILIATED WITH THE METALPOLISHERS,BUFFERS,PLATERS & HELPERS INTERNATIONAL, A. F. OF L.,AND PRESENTLY AFFILIATED WITHINTERNATIONAL LADIES' HANDBAG,POCKETBOOK& NOVELTY WORKERS UNION, A. F. of L.Case No. C-153.9-Decided July 16, 1940Jurisdiction:ladies' handbag frames and ornaments manufacturing industry:Unfair labor practicesInterference,anti-union statements; interference inthe formation of an inside union.Discrimination:charges of refusal to reemploy, dismissedMr. Millard L. Midonick,for the Board.Mr. Murry E. Marston,of New York City, for the respondent.?I1r.Frank Scheiner,of New York City, for the United.Mr. William KarlinandMr. Leo Greenfield,of New York City, forthe Metal Workers.Mr. John Green,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local #1224,United Electrical, Radio & Machine Workers of America, C. I. 0.,1herein called the United, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Second Region(New York City), issued its complaint dated August 30, 1939,against David Karron, Inc., Brooklyn, New York, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)i The caption ofthe case was amended atthe hewing to designatethe union as It nowappears.25 N. L. R. B., No. 63.506 DAVID KARRO\, t C ,507of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint, accompanied by notice of hearing, wereduly served upon the respondent, upon the United, and upon Metal-Production and Novelty Workers' Union, Local 28A, affiliated withInternationalLadies'Handbag, Pocketbook & NoveltyWorkersUnion, A. F. of L., herein called the Metal Workers.-In respect to the unfair labor practices, the complaint, as amendedduring the course of the hearing, alleged' in substance: (1) that therespondent, on or about June 1937, and at all times thereafter, urged,persuaded, and warned its employees to refrain from becoming orremaining members of a labor organization now known as the Unitedand formerly known as Metal Novelty Lodge #1548, InternationalAssociation of Machinists; (2) that on or about April 23, 1938, therespondent dischargedMichael Conte, Peter Mammana, NicholasMammana, Salvatore Martocchia, George Metzger, and AnthonyDeSimone, and on or about April 23, 1938, refused and has con-tinued to refuse to reinstate the said persons because they joined andassisted the United; (3) that about July 1938, and at all times there-after, the respondent refused to bargain collectively in good faithwith the United as the exclusive representative of the employees inan appropriate unit, although the United had been designated bya majority of such employees as their representative for the purposesof collective bargaining,.. and that on or about November 21, 1938,the respondent entered into a closed-shop contract, providing for thecheck-off of union dues, with the Metal -Workers at a time when theMetalWorkers did not represent a majority of employees in thealleged appropriate unit; and (4) that by the foregoing acts, bythreats of discharge, and transfer of its operations outside the Stateof New York, and by other acts, the respondent interfered with,'restrained, and coerced its employees in the exercise of the rightsguaranteed in the Act.On September 11, 1939; the respondent filed its answer admittingthe allegations of the complaint concerning the nature and scope ofits business but denying the allegations of the complaint in respectto the unfair labor practices.Pursuant to the notice of `hearing and notices of postponementthereof, a hearing was held in New York City on November 6, 7, 8,and 9, and December 11, 12, 13, 14, and 15, 1939, before Madison Hill,the Trial Examiner duly designated by the Board. The Board, therespondent, the United, and the Metal Workers were represented bycounsel and participated in the hearing. 'Full opportunity to be heard,to examine, and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course of '508DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing the Metal Workers withdrew from the proceeding.2Onmotions made by counsel for the United and counsel for the Board,the Trial Examiner dismissed the allegations of the complaint thatthe respondent had engaged in unfair labor practices within themeaning of Section 8 (5) of the Act. At the close of the Board's'case and at the close of the hearing the respondent moved to dismissThe complaint on the ground of insufficient proof and on the groundthat the individual complainants had failed to show that they wereemployed by the respondent at the time of making the alleged requestsfor reemployment.The motions were denied.The Trial Examinergranted a motion by counsel for the Board to amend the complaintto conform to the proof adduced at the hearing.During the courseof the hearing the Trial Examiner made several rulings on othermotions and on objections to the admission of evidence.The Board,has reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Thereafter, the Trial Examiner filed his Intermediate Report, datedApril 10, 1940, copies of which were duly served upon the parties. .The Trial Examiner found that the respondent had not engaged in,unfair labor practices, within the meaning of Section 8 (1) and (3)of the Act, and accordingly- recommended that the complaint bedismissed.On May 20, 1940, the United filed exceptions to the IntermediateReport and on June 3, 1940, a brief in support of its exceptions..Pursuant to notice, 'a hearing for the purpose of oral argument on;the exceptions was held before the Board in Washington, D. C., onJune 6, 1940.The United and the respondent were represented bycounsel and participated in the argument.At the close of the argu-ment, counsel for the respondent filed a brief with the Board.The,Board has considered the briefs of the respondent and of the Unitedand the exceptions of the United to the Intermediate Report and,,in so far as the exceptions are inconsistent with the findings; conclu-sions, and order set forth below, finds them to be without merit.Upon, the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDavid Karron, Inc., a New York corporation with its principaloffice and place of business in Brooklyn, New York, is engaged, in the2On September 8, 1939, the Metal workers filed an answer,in which it denied certainallegations of the complaint in respect to unfair labor practices,and adding,by way of,affirmative defense, that on or about November 21, 1938, it had entered into a validcollective agreement with the respondent and that prior to the making of this agreementa substantial majority of the employees covered by the agreement designated the Metalworkers as their sole collective bargaining agency. DAVID KARRO\, -2\C.,509manufacture, sale, and distribution of metal-plated frames and orna-ments for ladies' handbags and related products.The principal materials used by the respondent in its manufac-turing operations are steel and brass, and chemicals used in platingsolutions.During the first 6 months of 1939 the total value of suchmaterials purchased by the respondent amounted to approximately$45,000, of which approximately 60 per cent were received from pointsoutside the State of New York. During the same period the respond-ent manufactured finished products 'having a value of approximately$125,000, of which approximately 40 per cent were shipped to pointsoutside the State of New York.H. THE ORGANIZATION INVOLVEDLocal#1224, United Electrical, Radio & Machine Workers ofAmerica, is a labor organization affiliated with the Congress ofIndustrial Organizations.It admits to membership employees ofthe respondent and other employees in the same industry located iiiand about Metropolitan New York.III.THE UNFAIR LABOR PRACTICLS ,A. BackgroundPrior to May 1937 the respondent's employees did not belong toany labor organization. In the early part of that month Michael'Conte, employed by the respondent as a polisher, asked his fellowemployees whether they wanted to join an outside union.At thesame time, International Association of Machinists, affiliated with theAmerican Federation of Labor, herein called the I. A. M., began anorganizational campaign among the respondent's employees and onor about May 13, 1937, the I. A. M. and the respondent entered intoa closed-shop contract expiring on August 15, 1937.3The contractprovided,inter alia,for (1) recognition of the union or its successoras the bargaining agent of the respondent's employees; (2) hiringof new employees through the union; (3) equal division of work ineach department' during the slack season as long as practical, and(4) recognition of seniority rights in lay-offs.By resolution datedMay 28, 1937, the respondent's employees severed their membershipwith the I. A. M. and joined the United,4 which the respondentrecognized as the successor to the closed-shop contract of the I. A. M.Upon the expiration of this contract, the United and the respondent9The contract«as entered into in the name of Metal Novelty Lodge,#1548, of theInternational Association of Machinists.* Then known as Metal Novelty Local 1224, United Radio & Electrical Workers ofAmerica, affiliated with the Committee for Industrial Organization. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDentered into a similar closed-shop contract expiring on February 15,1938.'t'his latter contract was extended to April 23, 1938, for thepurpose of affording the United an opportunity to negotiate a uni-form collective agreement with the respondent and three of its com-petitors.On April 23, 1938, the United and these four employerssigned a memorandum agreement, providing,inter alia,for minimumhourly rates, and the negotiation of a written contract at a futuredate.On April 27, 1938, an addendum to the memorandum agree-ment was executed, providing,inter alia,for preferential rehiringon a seniority basis of all employees laid off, and for the expirationof the memorandum agreement on August 1, 1938.These documentsdid not incorporate the complete oral understanding of the partiesand no formal contract was ever signed.The United and the re-spondent continued, however, to act under an oral understandingwhich incorporated many of the provisions of the previous unioncontracts, such as the provisions relating to the overtime rate andthe closed shop.Upon the expiration of the memorandum agreement on August 1,1938, the bargaining relations between the respondent and the Unitedwere not continued. Instead, about November 21, 1938, the respond-ent entered into a closed-shop contract expiring on November 20,1939, with the Metal Workers.5The United alleged, as set forth in the complaint, that the respond-ent and the Metal Workers entered into the afore-mentioned contractat a time when the Metal Workers did not represent a majority ofthe employees in the alleged appropriate unit.During the courseof the hearing, the Metal Workers withdrew from the proceeding,and the respondent and the United entered into another closed-shopcontract.As noted above, upon motions, made by counsel for theUnited and counsel for the Board, the Trial -Examiner dismissed theallegations of the complaint that the respondent had engaged in un-fair labor practices, within the meaning of Section 8 (5) of the Act.B. Interference, restraint, and coercionIn early May 1937 Conte, as noted above, inquired of a few ofhis fellow employees whether they desired to join a union. Severaldays thereafter, Charles Marron, the respondent's vice president, toldConte that a meeting of employees would be held that day at a placeon Bristol Street, explained that "some of them want an organizationin the shop," and suggested that Conte attend the meeting and"come back and tell me what it was all about." Conte attended thismeeting and, according to his testimony, Paul Dimambro, press-roomAt that timeaffiliated, asLocal 28, with the Metal Polishers, Buffers, Platers &HelpersInternationalof the A. F. of L. DAVID KARRON, INC.,511foreman, and Robert Prahar, an employee, extolled the virtues of aninside union and observed that "an outside organization for all theyknew were communists and racketeers."Karron testified that at of about the time above mentioned, "acouple of the boys came down to see me, and they asked me aboutforming their own union"; that he told them that they could dowhatever they desired, and that thereafter he asked Conte and "acouple of other boys to go down and see what it was all about."When Karron subsequently learned from an attorney that a "com-pany union" was "ill-advised," Karron testified, "we dropped thewhole matter . . ., [and] called in the American Federation ofLabor and signed an agreement."Shortly upon the first efforts to form an inside union, describedabove, the I. A. M. distributed leaflets in front of the respondent'splant.Upon observing this activity, Jack Levin, the respondent'ssalesman and production manager, accused Conte of complicity inrespect to the distribution' of leaflets, - and said, "I don't want thatbunch of communists hanging around my shop." During the sameday Conte, at the suggestion of the polishers in his department, leftthe shop to speak to the I. A. M. organizers.Conte told them that'the shop "was ripe for organization," and the I. A. M. organizersadvised him that one of their representatives would be present at thePremier Palace that afternoon for the purpose of organizing therespondent's employees.When Conte returned to the plant afterthis conversation, he was summoned to the respondent's office wherehe met Karron and Levin. There they inquired about the identityof the men outside the shop. Conte said that they represented alabor organization.Thereupon Karron stated, "What do you wantan outside organization for . . .Why can't we get together andhave a company union of our own . . . if you want more money,I will give you more money." Conte replied, in substance, that themen wanted a labor organization and not a company union.Karronthen offered to hire a lawyer "to draw a contract up" but Conte re-affirmed his purpose to have an outside union.Karron then re-marked, "Let him go.He is bull-headed."Conte's testimony as tothis entire incident is uncontroverted.That afternoon, pursuant to, arrangements made between Conteand the I. A. M. representative, an organizational meeting was heldamong the respondent's employees at the Premier Palace, and shortly'thereafter, aboutMay 13, 1937, as noted above, the I. A. M. andthe respondent entered into a closed-shop contract.Severalweeks later, in June 1937, Levin asked the polishers,among others, to accept a reduction in the piecework price of cer- 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDtain kinds of frames, which Levin asserted was necessary to en-able the respondent to obtain a large order. If the men refused,Levin indicated, the respondent's plant would have to be shut down.Conte, who was on the shop committee of the United, told Levinthat he would first have to consult the shop chairman, and that onthe following day he would give Levin a definite answer.On thefollowing morning Conte told Levin that the wage cut was "out ofthe question," and that noon, despite the anti-lockout provisionin the union contract, the respondent turned off the power and dis-missed the polishers.Several polishers, however, were individuallyrequested to return on the following day.These polishers then in-quired of Conte whether they should report for work, to, whichConte replied that all the polishers were to' gather in front of therespondent's plant on the following morning, but were not to go into,the plant unless so instructed by the shop committee. The followingmorning the men gathered as planned. Shortly thereafter, Karrondrove by and requested 8 polishers. Conte told Karron that he couldhave as many polishers as needed, but berated Karron for shuttingoff the power on the previous day and for ignoring the union shopcommittee.According to the testimony of Conte and Mammana,Karron then remarked, "Well, it is my shop and I am the boss thereand nobody will tell me how to run my shop. Listen you chumps,I know who the ring leaders are here, and if you listen to themyou will all wind up without a job." Later in the day the respondentagreed to allow the shop committee to select 8 polishers to report forwork.Conte and 7 other polishers chosen by the shop committee re--ported for work.Upon seeing Conte, Karron remarked, "Whereare you going? I don't need you. I have got all the men I want.",When the night employees came off their shift, however, they suc-cessfully exerted pressure upon Karron to rehire Conte.Conte's,testimony as to this entire incident is uncontroverted except insofaras Karron denied making the afore-mentioned statement in respect tothe "ring-leaders."In his Intermediate Report the Trial Examiner stated that hewas "not impressed" by Conte's testimony and gave it "no credit."We do not believe, in the light of the record, that Conte's testimonyshould be discredited.His testimony in the main was uncontro-In addition, Conte's testimony with; respect to Karron and Levin'was corroborated, in part, by the testimony of Peter Mammana.Wefind that, as admitted by Karron, the respondent sought to encourageand dominate the formation of an inside union, that Karron andLevin made the statements attributed to them by Conte, and that DAVID KARRON, INC.,513the respondent thereby interfered with, restrained, and coerced itsemployees in the exercise of, the rights guaranteed by Section 7 ofthe Act.C. Alleged discrinzinatory discharges and refusals to reinstateDuring the slack season commencing in June 1937, the polishers'shared all available work, pursuant to the provision in the contractnoted above.6The union shop committee allocated the distributionof the work with the consent of the respondent.On January 7,1938, when the amount of available work was so reduced that thepolishers were working only 1 or 2 days a week, the respondent'spolishers, totaling approximately 24, agreed at a union meetingto a so-called "stagger arrangement"; that is, approximately half ofthe polishers would remain at work while the other half drewunemployment insurance benefits as totally unemployed personsunder the New York State unemployment insurance act;7 uponthe expiration of these payments the two groups were to changeplaces.Thereafter, Abraham Burdick, business agent of the United,telephoned Kai'ron, informed him of the stagger arrangement, andasked for the respondent's approval.Burdick testified that Karronassented to the stagger plan, remarking that "all he was interestedin was getting the work out."Accordingly, on January 10, 1938,approximately 10 polishers reported for work at the respondent'splant.Karron denied that he consented to this arrangement or that heknew about it until April 25, 1938, when a group of polishers askedto be rehired.Upon cross-examination, however, Karron admittedthat he knew of the stagger plan in January 1938 but made no pro-test at this time as "the work was being gotten out."While it isplain that the respondent was aware of and made no protest withrespect to the plan of the United, there is no showing that the re-spondent expressly agreed to the stagger arrangement as a modifica-tionof the "share-the-work" and seniority provisions of itscontract with the United.,,On April 25, 1938, Conte, accompanied by Anthony DeSimone,Peter Mammana, Nicholas Mammana, Tony Rocco, Joseph DeAmico,SalvatoreMartocchia, Joseph Medwick, and George Metzger, wereSee Section III A. supraNew York Labor Law,-Art 18, §§ 502-503The respondent,argues in its brief that the arrangement proposedby theUnited wasin violation of the unemployment insurance lawwithout passing upon the merit of therespondent'sargument,we recognize that its opinion with respect to the legality of thearrangement may well explain the absence of an express agreement thereon between therespondent and the United.. 514DECISIONS OF NATIONAL LABOR, RELATIONS BOARD'sent by the United to replace those polishers who had remained- atwork during the period from January to April pursuant to the stag-ger arrangement. Karron asked them what they wanted, and Conte,who was the spokesman, replied that they had been sent down byBurdick.According to the testimony of Conte, Karron then re-marked, "Who the hell is Burdick . . .Well, to hell with Burdickand the Union. It is my shop. I have been hiring and firing andright now I don't need any men, and if I do, I know where to findthem, and as far as you fellows are concerned, come back in about 2years from now and maybe I will have something for you." Contetestified that he then referred to the stagger arrangement to whichthe respondent had agreed in January.According to Conte, Karronreplied,-"To hell with the agreement, you fellows are such good unionmembers, the union should not have any trouble getting jobs for you."Karron denied making these statements,, and testified that he replied"I don't know when I will need them. It may be in a day, tomorrow,a week, two weeks, a year, or two years. I don't know when I willneed you."The Trial Examiner discredited the testimony of Contewhich was corroborated, in part, by Peter Mammana.Thereafter, the various polishers who had remained at work andwho had apparently refused to relinquish their jobs for those whohad exhausted their unemployment insurance benefits were expelledor suspended from the United.On or about May 25, 1938, according to the testimony of Conte, thesame group of nine polishers again applied at the respondent's plantfor reinstatement, on which occasion Conte allegedly placed the blameonKarron for persuading the polishers in the shop to repudiatethe stagger agreement.Karron denied that this meeting had everoccurred.Peter Mammana corroborated Conte's testimony.In June'1938 a meeting was held at which George L. Beaumont,United representative; James Largay, representative of the New YorkState Board of Mediation; and Murry E. Harston, attorney for therespondent, were present.At this -time, according to the uncontro-verted testimony of Beaumont, Harston informed him that therespondent would take back six polishers the following Moiiday andthe balance a week or two later.'Relying upon this announcement, six polishers, consisting of Conte,the two Mammana brothers, Rocco, Martocchia, and Metzger, calledon Karron at the respondent's plant. Four of the men waited outsidewhile Conte and Rocco went in to see Karron. According to Conte'stestimony, Conte stated, "Well, Charles, the six men are out here whocame down to work." - Karron asked him what six men he was talkingabout, to which Conte answered, "You mean to tell me you don't know DAVID KARRON, INC.,515what we are 'up here for?"Upon Karron's reply in the negative,Conte then stated, "I was given to understand that Mr. Harston, yourattorney, had a conference with Mr. Beaumont and a decision wasmade whereby six of us were to report to work immediately, and youwere to put the balance of the unemployed to work in a week or tendays.Now I am up here and you say `Which six men?"' Karronthen was said to have remarked, "Listen, I don't know anything aboutit.I will put on who I want to, and if I want to, and if I want any-body 'I know just who to put on. And right now all I want to puton is Tony Rocco and Joe DeAmico." Conte then replied that thisoffer was contrary to his instructions from the United.Karron testi-fied that he told Conte that no polishers were needed and, after somediscussion, remarked that "as long as you are down here I think Ican use two men." According to Karron, Conte then conferred withthe four polishers waiting outside and upon returning, Conte sub-mitted to him a list of polishers eligible for rehiring, from whichKarron chose Rocco and DeAmico.On direct examination, Rocco,called as a witness by the respondent, substantiated Karron's versionof the interview but did not mention that Conte offered Karron-a listof polishers from which to make his choice.On cross-examination,however, Rocco admitted that the four polishers waiting outside werefirm in their decision that "all six should go in or none"; that Contewas of the same opinion after Karron had chosen Rocco; and thatKarron chose only Rocco, after which he, Rocco, told Karron that"Joe DeAmico would come in because these guys didn't feel likecoming in."On July 11, 1938, Karron telephoned the United headquarters forpolishers. . According to the testimony of Beaumont, the respondenthad asked for three polishers and therefore Beaumont sent telegramsto Conte and the two Mammana brothers to report at the respondent'splant the following day.Karron ,testified that he had asked for twopolishers, so that when two polishers, JackWeissberg and LeoBuragino, reported to Karron on the same day and told him thatthey had "come from the Union," they were immediately, employed.The record discloses that Buragino and Weissberg were at the Unitedheadquarters where they overheard the respondent's telephone callfor polishers and they forthwith applied for and received employ-ment.Consequently, when Conte and the two Mammana brothersreported at the respondent's plant on the following day, they wereinformed that the vacancies, had ,been filled.The United contends that in violation of the oral understandingreached, with the United on April 23 and 27, 1938, by which the shop°See SectionIII A,supra. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDchairman was accorded top seniority, the respondent refused torehire Conte, although the latter had continuously been shop chair-man during the period of his absence from the respondent's plant.The record discloses that Charles Cook, an employee of the respond-ent, had been appointed acting shop chairman during this period.In his Intermediate Report the Trial Examiner found that Contewas not shop chairman during the period from January to July1938.Assuming that Conte in fact remained shop chairman, it isclear that the United had modified the seniority provisions of itsagreement with the respondent to the extent that the stagger systemhad been adopted.In support of its contention that the respondent was impelled byanti-union considerations in its refusal to rehire the six polishersmentioned in the complaint, `the United alleged that non-union pol-ishers, were hired by the respondent subsequent to the times that thesix polishers herein' involved were refused reinstatement.The re-spondent, at the hearing, denied hiring any new polishers during theperiod 'in question;; - Two former employees of the respondent testi-fied as' to the hiring of new employees by the respondent.There isno convincing evidence, however, that the respondent hired non-unionpolishers during the period when the aforementioned union polishersapplied for ° reinstatement.Moreover, the record discloses that therespondent hired two union polishers in February 1938, and in July1938, as noted above, the respondent called the United headquarterswhen in need of polishers.The Trial Examiner discredited the testimony of Burdick, as well,'as that of Conte, and found, as noted above, that the respondenthad not consented to the stagger arrangement and that the respondenthad not discriminated in regard to the hire and tenure of employ-ment of the aforementioned polishers.While in the light of theentire record we do not agree with the Trial Examiner's findingswith respect to the 'credibility of the foregoing witnesses, the testi-mony of whom in large measure was uncontradicted by the respond-ent and mutually corroborative, nevertheless we do not believe thateven accepting such testimony, there is sufficient evidence to supporta finding that the respondent refused to reemploy the above-mentionedpolishers on any of the occasions described above, because of theirunion membership or activity.We find that the evidence adduced at the hearing is insufficient tosustain the allegations of the complaint that the respondent discrim-inated in regard to the hire and tenure of employment of MichaelConte, Peter Mammana, Nicholas Mammana, Salvatore Martocchia,George Metzger, and AnthonyDeSimone. DAVID KARRON, INC.,517"IV.TIIE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEWe'find that the activities of the respondent set forth in Section_III, B, above, occurring in connection with the operations of therespondent described in Section I, above, have a close, intimate, and_substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing,commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent has not engaged in unfairlabor practices, within the meaning of Section 8 (3) of the Act.Ourorder will provide that the complaint be dismissed in this respect.Upon the basis of the foregoing findings of fact and upon the entirerecord. in the;gease,,,the Board,makes the following:CONCLUSIONS OF LAW1.Local #1224, United Electrical, Radio & Machine Workers ofAmerica, C. I. 0., Is a labor organization, within the meaning ofSection 2 (5) of the Act.-2.By interfering with, restraining, and coercing its employees in,the exercise of the rights guaranteed in Section, 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,-within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not discriminated in regard to the hire andtenure of employment of Michael Conte, Peter Mammana, Nicholas.Mammana, Salvatore Martocchia, Georgi Metzger, and AnthonyDeSimone, thereby discouraging membership in a labor organization,within the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions-of law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, David Karron, Inc., Brooklyn, N. Y., and its officers,agents, successors, and assigns, shall:283036-42-vol. 25-34 518DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights to self-organization, to form, join, or assist -labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargainingand other mutual aid or protection, as guaranteed in Section, 7 ofthe Act.2.Take the following affirmative action which the Board findswill effectuate the purposes of the Act:(a) Immediately post notices in conspicuous places throughoutitsplant, and maintain such notices for a period of at least sixty(60) consecutive . days, stating that the respond ont will not engagein the conduct from which it.has been ordered to cease and desistin paragraph 1 of this Order;(b)Notify the Regional Director for the Second Region inwriting within ten (10) days from the date of this Order' what stepsthe respondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat thecomplaintbe, and it herebyis,dismissedin so far asit,alleges that the respondent has engagedin unfair labor practices, within the meaning of Section 8 (3) ofthe Act.MR. WILLIAM M.LEISERSON,dissentingin part :I would not find that the respondent, by the statements of Karronand Levin, had interfered with, restrained, or coerced its employeesin the exercise cf the rights guaranteed in Section 7 of the Act. Theevidence upon which the majority of the Board relied for the findingthat the respondent had engaged in such unlawful conduct was pri-marily the testimony of Michael Conte. I would be guided by thefinding of the Trial Examiner who had the opportunity to observethe demeanor of the witnesses and who refused to credit Conte'stestimony.Moreover, since the respondent is now, operating' undera closed-shop contract with the United, I am unable to perceive inwhat respects the alleged anti-union statements of Karron and Levin,even assuming they were made, had the effect of such unlawfulinterference as the Act proscribes.For the foregoing reasons, I would adopt the recommendations ofthe Trial Examiner and dismiss the entire complaint.